

116 HCON 8 IH: Expressing the sense of Congress on the need to improve and expand training for future physicians on properly treating pain and prescribing opioids, and for other purposes.
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 8IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. David P. Roe of Tennessee (for himself, Mr. Ruiz, Mr. Harris, and Mr. Bera) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress on the need to improve and expand training for future physicians
			 on properly treating pain and prescribing opioids, and for other purposes.
	
 Whereas the National Institute on Drug Abuse reported more than an estimated 64,000 drug overdose deaths in 2016;
 Whereas 42,249 overdose deaths involved opioids generally, and over 20,000 of those deaths were due to fentanyl and synthetic opioids;
 Whereas the Centers for Disease Control and Prevention reported a total of 214,881,622 opioid prescriptions dispensed in 2016;
 Whereas the Centers for Disease Control and Prevention reported that 25 States and the District of Columbia saw statistically significant increases in overdose deaths from 2015 to 2016;
 Whereas American medical schools train future doctors and other health care providers how to appropriately treat acute and long-term pain, and provide additional training for current practitioners through continuing medical education on the same;
 Whereas one of the goals of the American Medical Association’s Opioid Task Force is to enhance education and training;
 Whereas medical schools have begun integrating content required by the Liaison Committee on Medical Education to address substance abuse and pain management; and
 Whereas the Accreditation Council for Graduate Medical Education has approved program requirements for addiction medicine, and there are 45 addiction fellowships across the country with a goal of having 125 by 2025: Now, therefore, be it
	
 That it is the sense of Congress that— (1)medical colleges should, as part of their curriculum, continue to improve and expand training for the Nation’s future physicians about properly treating pain and prescribing opioids, so that all providers graduate with a better understanding of proper prescribing of opioids;
 (2)residency programs should devote specific focus to proper opioid prescribing for each specialty; (3)mid-level health care providers should receive additional training while in school as to appropriate prescribing practices for opioids; and
 (4)current practitioners should receive additional training in pain management and opioid prescribing habits through continuing medical education.
			